JacksonLewis                                                     Jackson Lewis P.C.
                                                                 58 South Service Road, Suite 250
                                                                 Melville NY 11747
                                                                 (631) 247-0404 Direct
                                                                 (631) 247-0417 Fax
                                                                 jacksonlewis.com




MY DIRECT DIAL IS: (631) 247-4661
MY EMAIL ADDRESS IS: NOEL.TRIPP@JACKSONLEWIS.COM



                                                          August 7, 2020



VIA OVERNIGHT & ELECTRONIC MAIL
(jaronauer@aronauerlaw.com)

Mr. Jacob Aronauer
The Law Offices of Jacob Aronauer
225 Broadway, Suite 307
New York, New York 10007

                                           Re:     Skidanenko, et al. v. Equinox Holdings, Inc., et al
                                                   Civil Action No.: 20-01550 (WFK)(CLP)

Dear Mr. Aronauer:

               As you know, we represent Defendant Equinox Holdings, Inc. in the above-
captioned matter. Pursuant Rule III(G) of Hon. William F. Kuntz’s Individual Rules of Practice
and the Court-ordered briefing schedule, enclosed please find Defendant’s Notice of Motion to
Dismiss; Declaration of Noel P. Tripp in Support of Defendant’s Motion to dismiss and the exhibit
attached thereto; and, Defendant’s Memorandum of Law in Support of Its Motion to Dismiss. Per
the Court’s rules, this letter only will be lodged via ECF, and the motion papers filed on the date
the motion is fully briefed.

                                                          Very truly yours,

                                                          JACKSON LEWIS P.C.

                                                          Noel P. Tripp

                                                    Noel P. Tripp
NPT:dc
Enclosures
cc:    Hon. District Judge William F. Kuntz, II (via ECF)
4842-7624-5191, v. 2
